
Exhibit 10.6



CONSULTING AND NON-COMPETE AGREEMENT


        This Agreement is made as of March 24, 2004 between WIDEPOINT
CORPORATION, a Delaware corporation (the “Company); and Jay O. Wright
(“Consultant”). The Company and Consultant agree as follows:

        1.      Consultancy. The Company agrees to retain Consultant in the
respective position set forth herein and Consultant accepts such engagement by
the Company upon the terms and conditions set forth in this Agreement, for the
period beginning on the date of this Agreement and ending upon termination
pursuant to paragraph 4 (the “Consulting Period”) or upon replacement of this
Agreement with a new agreement..

        2.      Compensation and Benefits. In consideration for the valuable
services to be rendered by Consultant and for Consultant’s agreement not to
compete against the Company or its subsidiaries as described in paragraph 5, the
Company hereby agrees for an initial period of ninety (90) days of the
Consultant Period, the Company will pay Consultant a monthly gross fee of $5,000
per month (the “Fee”). This initial Consulting Period will be extended unless
otherwise terminated per provisions of paragraph 4 or continued in accordance
with other provisions of this agreement. Such Fee will increase to $10,000 per
month upon the Company achieving consolidated annualized Revenues run-rate of
$15 Million; and further increase to $12,500 per month upon the Company
achieving consolidated annualized Revenues run-rate of $25 Million. Consultant
shall be entitled to reimbursement for actual business expenses that occur as a
normal part of business. These expenses include, but are not limited to,
mileage, business meals, cell phone, long distance charges, and postage. Travel
outside of the Greater Washington-Baltimore area, to include overnight lodging
and associated expenses must be pre-approved by the Company.

        3.      Services. During the Consulting Period, Consultant agrees to
devote Consultant’s best efforts of Consultant’s business time and attention as
is needed to properly advise the company regarding the business affairs of the
Company in the performance of duties as a Financial Consultant of Chesapeake
Government Technologies, Inc. During the Consulting Period, Consultant agrees to
render such services as the Company may from time to time direct. During the
Consulting Period, Consultant agrees that Consultant will not, become engaged in
or render services for any business that prevents or interferes with the
Consultant advising the Company. The Company agrees that during the Consulting
Period, Consultant shall not be required to relocate from his current residence.



--------------------------------------------------------------------------------


        4.      Termination. The Consulting Period will continue for a period of
ninety (90) days from the date of this Agreement and thereafter on a month to
month basis unless and until terminated earlier by (a) Termination provisions of
Article VIII of the Widepoint Corporation/Chesapeake Government Technologies,
Inc., merger agreement, (b) Consultant’s death or permanent disability which
renders the Consultant unable to perform Consultant’s duties hereunder (as
determined by the Company in their good faith judgment), (c) Consultant’s
resignation upon prior written notice to the Company of thirty (30) days [except
as noted in section 4(d)], (d) Either the Company’s election or Consultant
resignation, with a minimum of thirty (30) days written notice, but in no
instance less than ninety (90) day subsequent to the commencement of the
Consulting Period if no deal is closed or any definitive agreement is under
negotiations or (e) by the Company for Cause. For purpose of this paragraph 4,
“Cause” shall mean (i) the repeated failure or refusal of Consultant to follow
the lawful directives of the Company or its designee (except due to sickness,
injury or disabilities), (ii) gross inattention to duty or any other willful,
reckless or grossly negligent act (or omission to act) by Consultant, which, in
the good faith judgment of the Company, materially injures the Company,
including the repeated failure to follow the policies and procedures of the
Company, (iii) a material breach of this Agreement by Consultant, (iv) the
commission by Consultant of a felony or other crime involving moral turpitude or
the commission by Consultant of an act of financial dishonesty against the
Company.

        5.       Non-Compete

          (a)       In the event the Consulting Period is terminated under
paragraph 4 (c) or (e) above, then the non-compete provisions of this paragraph
5 will apply to Consultant.


          (b)       In consideration of this Consulting Agreement, Consultant
agrees that during the Consulting Period and for 24 months thereafter (the
“Non-Compete Period”), Consultant will not utilize information acquired as a
result of this assignment to directly or indirectly compete, or on behalf of any
company engaging in any competitive business, in the Greater
Washington-Baltimore region, in order to solicit customers or employees of the
Company. Nothing herein will prevent Consultant from being a passive shareholder
of a corporation which is engaged in a competitive business of the Company and
which is publicly traded, so long as Consultant does not violate the Non-Compete
provision outlined above. Furthermore, during the Non-Compete Period, Consultant
shall not, without the Company’s prior written consent, directly or indirectly,
knowingly solicit or encourage or attempt to influence any existing employee or
recruit to leave or discourage their employment with the Company. For purposes
of this Agreement, the term “Company” shall be deemed to include the Company and
all of its subsidiaries existing at any time, including but not limited to
Chesapeake Government Technologies, Inc. Consultant agrees that the restraint
imposed under this paragraph 5 is reasonable and not unduly harsh or oppressive.


          (c)       If, at the time of enforcement of any provision of paragraph
5(b) above, a court or arbitrator holds that the restrictions stated therein are
unreasonable or unenforceable under circumstances then existing, the Company and
Consultant agree that the maximum period, scope, or geographical area reasonable
or permissible under such circumstances will be substituted for the stated
period, scope or area.


          (d)       Since a material purpose of this Agreement is to protect the
Company’s investment in the Consultant, to secure the benefits of Consultant’s
background and general experience in the industry, and to serve as a material
inducement for the Company to acquire Chesapeake Government Technologies, Inc.
in an acquisition transaction of which this Agreement is a material and
necessary condition precedent, the parties hereto agree and acknowledge that
money damages may not be an adequate remedy for any breach of the provisions of
this paragraph 5. Therefore, in the event of a breach by Consultant of any of
the provisions of this paragraph 5, the Company or its successors or assigns
may, in addition to other rights and remedies existing in its favor, apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions of this Agreement.


2

--------------------------------------------------------------------------------


        6.      Confidential Information. Consultant acknowledges that the
information, data and trade secrets (collectively, “Confidential Information”)
obtained by Consultant during the course of Consultant’s performance under this
Agreement, and previously with respect to all services performed by Consultant
for Chesapeake Government Technologies, Inc., concerning the business or affairs
of the Company or Chesapeake Government Technologies, Inc., are the sole
property of the Company. For purposes of this Agreement, “trade secret” means
any method, program or compilation of information which is used in the Company’s
business, including but not limited to: (a) techniques, plans and materials used
by the Company, (b) marketing methods and strategies employed by the Company,
and (c) all lists of past, present or targeted customers, clients or suppliers
of the Company. Consultant agrees that Consultant will not disclose to any
unauthorized Person or use for Consultant’s own account any of such Confidential
Information without the written consent of the Company, unless and to the extent
that the aforementioned matters become generally known to and available for use
by the public other than as a result of Consultant’s acts or omissions to act or
become known to Consultant lawfully outside the scope of Consultant’s assignment
under this Agreement. Consultant agrees to deliver to the Company at the
termination of Consultant’s assignment, or at any other time the Company may
request, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the business of the Company which Consultant may
then possess or have under Consultant’s control.

        7.      Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by overnight courier
(e.g., Federal Express) or mailed by first class certified mail, return receipt
requested, to the recipient at the address below indicated:

  To the Company: Mr. James T. McCubbin
WidePoint Corporation
One Lincoln Centre
Oakbrook Terrace, IL 60181
(630) 629.0003


  To Consultant: Mr. Jay O. Wright
9621 Trailridge Terrace
Potomac, Maryland 20854


or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.



3

--------------------------------------------------------------------------------


    8.       Miscellaneous. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. The parties agree that (i) the provisions of this Agreement shall be
severable in the event that any of the provisions hereof are for any reason
whatsoever invalid, void or otherwise unenforceable, (ii) such invalid, void or
otherwise unenforceable provisions shall be automatically replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable and (iii) the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. This Agreement embodies the complete agreement and understanding among the
parties and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way. This Agreement may be executed on
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. This Agreement is
intended to bind and inure to the benefit of and be enforceable by Consultant
and the Company, and their respective successors and assigns. Consultant may not
assign Consultant’s rights or delegate Consultant’s obligations hereunder
without the prior written consent of the Company. The Company may assign its
respective rights and delegate its duties hereunder without the consent of
Consultant. All questions concerning the construction, validity and
interpretation of the Agreement will be governed by the internal law, and not
the law of conflicts, of the State of Maryland. All parties hereby consent to
subject matter jurisdiction, personal jurisdiction and venue in the appropriate
federal or state court located in the State of Maryland for disputes under this
Agreement. Any provision of this Agreement may be amended or waived only with
the prior written consent of the Company and Consultant.

    9.       Definitions. “Person” shall mean and include an individual, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a governmental entity or any department or agency thereof.













4

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year first above written.

WITNESS:


CONSULTANT:


 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Mark C. Fuller



Name:  Jay O. Wright



Attest (Seal):


WIDEPOINT CORPORATION


 

--------------------------------------------------------------------------------

By:  

--------------------------------------------------------------------------------

James T. McCubbin
Secretary Steve L. Komar
Chief Executive Officer









5